Pee CüRiam.
The defendant has filed) in this Court a motion for a new trial based on newly discovered evidence.
A motion for a new trial for newly discovered evidence in a criminal case may be made in the trial court only, at the trial term, or, in case of appeal, at the next succeeding term of the Superior Court after affirmance of the judgment by the Supreme Court. S. v. Casey, 201 N.C. 620, 161 S.E. 81; S. v. Edwards, 205 N.C. 661, 172 S.E. 399; S. v. Gibson, 229 N.C. 497, 50 S.E. 2d 520.
The defendant assigns as error the refusal of the court below to grant his motion for judgment as of nonsuit made at the close *426of the State’s evidence and renewed at the close of all the evidence. In our opinion, the evidence was sufficient to take the case to the jury. This assignment of error is overruled.
No prejudicial error has been made to appear that in our opinion would justify the granting of a new trial.
No error.